7 Ill. App. 3d 808 (1972)
288 N.E.2d 549
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
RONALD PRUITT, Defendant-Appellant.
No. 71-271.
Illinois Appellate Court  Fifth District.
October 16, 1972.
Kenneth L. Jones, of Defender Project, of Mt. Vernon, for appellant.
Robert H. Rice, State's Attorney, of Belleville, for the People.
Reversed and remanded.
Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court:
The defendant, Ronald Pruitt pled guilty to a charge of theft under one hundred and fifty dollars, in violation of Chapter 38, par. 16-1, Ill. Rev. Stat., 1969, in the Circuit Court of St. Clair County, and was sentenced to serve one year at the Illinois State Farm, his application for probation being denied.
*809 He contends in this appeal that the trial court failed to inquire into the factual basis for the guilty plea as required by Supreme Court Rule 402(c) which reads:
"The court shall not enter final judgment on a plea of guilty without first determining that there is a factual basis for the plea."
The record in this case does not contain any indication of how or if the trial court satisfied itself that a factual basis for the plea existed. Although the absence of such evidence from the record does not conclusively eliminate the possibility that the trial court may have investigated and satisfied itself in some manner not reflected in the record, the total lack of any reference to how or if this was done is ground for reversal. Supreme Court Rule 402(c).
For the foregoing reason the judgment of the trial court is reversed and this case is remanded to the Circuit Court of St. Clair County with directions that defendant be allowed to plead anew.
Reversed and remanded with directions.
EBERSPACHER and CREBS, JJ., concur.